UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-2034


JULIA E. SOUTER,

                Plaintiff - Appellant,

          v.

COUNTY OF WARREN, a       Political Subdivision of Virginia;
WARREN COUNTY BOARD OF     SUPERVISORS; BLAIR MITCHELL, Warren
County Attorney; DAN       WHITTEN, Assistant Warren County
Attorney; ERIK MOORE,     Warren County Zoning Administrator;
DOUGLAS STANLEY, Warren   County Executive/Administrator,

                Defendants – Appellees,

          and

JOHN KULNIS, Warren County Zoning Administrator,

                Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:13-cv-00061-MFU-JGW)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julia E. Souter, Appellant Pro Se.     Heather Kathleen Bardot,
Julia Bougie Judkins, BANCROFT, MCGAVIN, HORVATH & JUDKINS, PC,
Fairfax, Virginia, for Appellees


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Julia   E.    Souter   appeals        the   district    court’s   order

denying her Fed. R. Civ. P. 60(b) motion seeking relief from the

district court’s orders dismissing her 42 U.S.C. § 1983 (2012)

action    and   denying   her   motion       to   amend   the   court’s   judgment

pursuant to Fed. R. Civ. P. 59(e).                We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons    stated   by    the   district      court.       Souter    v.   Cnty.   of

Warren, No. 5:13-cv-00061-MFU-JGW (W.D. Va. Aug. 28, 2014).                       We

deny Souter’s motion to appoint counsel, and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         3